DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
A preliminary amendment was filed on 09/25/2019. Claims 3, 6-7, 10-13, and 16-23 were amended. No claims were canceled, and no new claims were added. Currently, claims 1-23 are being examined.
Claim Rejections - 35 USC § 103
Claims 1-3, 5, 7-8, 10-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Icenogle (WO 2015057999) in view of Landsman (US 20120298114) and Sokolowski (US 5163557) 
Regarding claim 1, Icenogle discloses a catheterization package (abstract), comprising:
Contents for a catheterization procedure, including:
A perineal care kit 74 (fig. 17, peri-care kit 74, paragraph 0013, “the catheterization package may also include a peri-care kit located outside of the sterile wrap”)
A pair of gloves  (fig. 23, “package 58 of sterile gloves”, see paragraph 0075, “Catheterization package may include… gloves”)
A drainage system including a catheter 92 (fig. 31A, catheter 191, see paragraph 00173), and 
A catheterization tray 200 (fig. 31A, catheterization tray 200), including a structural configuration for maintaining a sterile field including at least a portion of the tray throughout the catheterization procedure (paragraph 00146, “multiple compartments for housing and/or securing a ureteral catheter assembly… as well as other sterile and/or non-sterile catheterization elements… sterile catheterization elements may be housed… in a manner that the sterile elements remain uncontaminated by non-sterile catheterization elements”), including a sterile part of the tray designated for a first person performing sterile steps of the catheterization process (paragraph 00146, “multiple compartments for housing and/or securing… other sterile and/or non-sterile catheterization elements), and a non-sterile part of the tray designated for the first person performing non-sterile steps of the catheterization procedure outside the sterile field (paragraph 00146, “multiple compartments for housing and/or securing… other sterile and/or non-sterile catheterization elements”).
Icenogle fails to teach that the kit includes two or more pairs of gloves, and wherein the structural configuration of the tray includes: A sterile side of the tray designated for a first person performing sterile steps of the catheterization procedure in the sterile field, and a non-sterile side of the tray designated for the first person performing non-sterile steps of the catheterization procedure outside the sterile field.
However, Landsman teaches an assembly for a catheter (abstract) wherein the kit includes two pairs of gloves (paragraph 0046, “The at least one glove 942 may include at least two gloves and may include four or more gloves to allow multiple users working accesses to the compartment and/or to provide for ‘clean use’ and ‘dirty use’ gloves”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device disclosed in Icenogle to include two pairs of gloves, as taught by Landsman, for the purpose of allowing a first pair of gloves to handle a non-sterile procedure, and a replacement of a second pair of clean gloves for handling sterile equipment (see Landsman, paragraph 0046, “A first pair of ‘dirty use’ gloves may be used to remove an existing wound dressing, wrap it up, and clean the surface area. A second pair of ‘clean use’ gloves may be configured and/or used for handling only components for installation of a new, clean wound dressing”).
Moreover, Sokolowski teaches a tray utilized in medical procedures (abstract) that comprises a structural configuration (fig. 1, demarcation portion 16, col. 2, lines 4-8, “The recessed regions for the sterilized and the non-sterilized products being separated by a non-recessed demarcation zone”) for maintaining a sterile filed including at least a portion 20 of the tray 10 throughout the procedure (fig. 4, sterile portion 20 of tray 10, see col. 2, lines 52-64), the structural configuration of the tray 10 including a sterile side 20 of the tray 10 designated for a first person performing sterile steps of the procedure in the sterile field (col. 2, lines 17-23, “all components needed for completing the given procedure, both sterile and non-sterile are present in a single kit… sterile and non-sterile products are clearly denoted”), and a non-sterile side 22 of the tray 10 designated for the first person performing non-sterile steps of the catheterization procedure outside the sterile field (fig. 4, non-sterile portion 22 of tray 10, col. 2, lines 52-64, also see col. 2, lines 17-23, “all components needed for completing the given procedure, both sterile and non-sterile are present in a single kit… sterile and non-sterile products are clearly denoted”. The non-sterile step involved would be to handle the vial 50 that can’t be sterilized, see abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the tray disclosed in Icenogle to comprise a structural configuration for maintaining a sterile field including at least a portion of the tray throughout the procedure, the structural configuration of the tray designated for a first person performing sterile steps of the procedure in the sterile field, and a non-sterile side of the tray designated for the first person performing non-sterile steps of the catheterization procedure outside the sterile field, as taught by Sokolowski, for the purpose of providing an additional suitable means of organizing sterile and non-sterile components, thereby preventing confusion with sterile and non-sterile equipment (see Sokolowski, col. 2, lines 17-23, “all components needed for completing the given procedure, both sterile and non-sterile are present in a single kit… sterile and non-sterile products are clearly denoted”) and subsequently avoiding risk of cross contamination.
Regarding claim 2, Icenogle, as modified by Sokolowski, discloses wherein the structural configuration includes at least a partition 16 separating the sterile side 20 and non-sterile side 22 of the tray 10 (see Sokolowski, col. 2, lines 4-8, “The recessed regions for the sterilized and the non-sterilized products being separated by a non-recessed demarcation zone”), but fails to teach wherein the partition separates the sterile and non-sterile sides of the tray along a length of the tray in a medial portion of the tray.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the partition disclosed in Icenogle, as modified by Sokolowski, such that the partition separates the sterile and non-sterile sides of the tray along a length of the tray in a medial portion of the tray for the purpose of providing a better ratio of space between the sterile and non-sterile portions, thereby granting suitable space for the equipment needed for both sides, and since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claims 3 and 13, Icenogle discloses wherein the kit further comprises a sterile wrap and a belly band configured to hold the sterile wrap around the catheterization tray (fig. 20, belly band 46 and sterile wrap 56, see paragraph 0013, “belly band may be positioned outside the sterile wrap”), wherein the perineal care kit 74 is located outside the sterile wrap (paragraph 0014, “adding a peri-care kit to the catheterization tray outside the belly band and sterile wrap”) with a package of hand sanitizer (paragraph 0014, “peri-care kit to the catheterization tray outside the belly band and sterile wrap, the peri-care kit including… hand sanitizer”, see fig. 19, hand sanitizer 76).
Regarding claims 5 and 15, Icenogle in view of Landsman discloses wherein at least a first pair of gloves of the two or more pairs of gloves (as taught by Landsman) is located inside the sterile wrap (see Icenogle’s paragraph 00130, “the health care provider next dons the sterile gloves provided in the tray”).
Regarding claims 7 and 10, Icenogle discloses wherein the contents for the catheterization procedure further include: a waterproof underpad 86 configured for placement under a patient (fig. 24, folded pad/drape 86, see paragraph 00131) and a fenestrated drape 86 configured for placement over a patient (fig. 24, folded pad/drape 86, see paragraph 00131, “(1) waterproof underpad, and (2) a separate fenestrated drape”, also see paragraph 00199 and fig. 34, “the side cutouts 272 may facilitate placement of the fenestrated drape 270 about the legs of the patient”), but is silent to wherein the non-sterile side of the tray is configured to include the underpad and the fenestrated drape.
However, one of ordinary skill in the art would appreciate that the use of an underpad and fenestrated drape would be a non-sterile process, as the underpad, fenestrated drape, and the practitioner come into direct contact with the patient and the outside environment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the non-sterile side of the tray to be configured to include the underpad and the fenestrated drape for the purpose of keeping equipment that’s been in contact with the non-sterile environment of the patient away from the sterile equipment, such as the sample container and the catheter, thereby avoiding the risk of cross contamination from handling non-sterile equipment and subsequently handling sterile equipment.
Regarding claim 8, Icenogle discloses a catheterization package, comprising:
Contents for a catheterization procedure including:
a perineal care kit 74 configured for cleaning a patient's peri-urethral area (fig. 17, peri-care kit 74; paragraph 0013, “the catheterization package may also include a peri-care kit located outside of the sterile wrap”, a peri-care kit is configured for cleaning a patient’s peri-urethral area.)
a pair of gloves (fig. 23, “package 58 of sterile gloves”, see paragraph 0075, “Catheterization package may include… gloves”),
a drainage system 92, 95, and 96 configured for draining urine from a patient's bladder including a urinary catheter 92, drainage tubing 95, and a drainage bag 96 (figs. 28-29, drainage/collection bag 96, drainage tubing 95, catheter 92, see paragraph 00143); 
and a catheterization tray 200 (fig. 31A, catheterization tray 200), including a sterile part of the tray designated for a first person performing sterile steps of the catheterization process (paragraph 00146, “multiple compartments for housing and/or securing… other sterile and/or non-sterile catheterization elements), and a non-sterile part of the tray designated for the first person performing non-sterile steps of the catheterization procedure outside the sterile field (paragraph 00146, “multiple compartments for housing and/or securing… other sterile and/or non-sterile catheterization elements”)
but fails to teach that the kit includes two or more pairs of gloves, and wherein the structural configuration of the tray includes: a sterile side of the tray designated for a first person performing sterile steps of the catheterization procedure in the sterile field; 4Application No. Not Yet AssignedDocket No.: 101674.0086PAmendment dated September 26, 2019First Preliminary Amendment a non-sterile side of the tray designated for either the first person or a second person performing non-sterile steps of the catheterization procedure outside the sterile field; and a partition separating the sterile and non-sterile sides of the tray along a length of the tray in a medial portion of the tray.
However, Landsman teaches an assembly for a catheter (abstract) wherein the kit includes two pairs of gloves (paragraph 0046, “The at least one glove 942 may include at least two gloves and may include four or more gloves to allow multiple users working accesses to the compartment and/or to provide for ‘clean use’ and ‘dirty use’ gloves”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device disclosed in Icenogle to include two pairs of gloves, as taught by Landsman, for the purpose of allowing a first pair of gloves to handle a non-sterile procedure, and a replacement of a second pair of clean gloves for handling sterile equipment (see Landsman, paragraph 0046, “A first pair of ‘dirty use’ gloves may be used to remove an existing wound dressing, wrap it up, and clean the surface area. A second pair of ‘clean use’ gloves may be configured and/or used for handling only components for installation of a new, clean wound dressing”).
Moreover, Sokolowski teaches a tray utilized in medical procedures (abstract) that comprises a structural configuration (fig. 1, demarcation portion 16, col. 2, lines 4-8, “The recessed regions for the sterilized and the non-sterilized products being separated by a non-recessed demarcation zone”) for maintaining a sterile filed including at least a portion 20 of the tray 10 throughout the procedure (fig. 4, sterile portion 20 of tray 10, see col. 2, lines 52-64), the structural configuration of the tray 10 including a sterile side 20 of the tray designated for a first person performing sterile steps of the procedure in the sterile field (col. 2, lines 17-23, “all components needed for completing the given procedure, both sterile and non-sterile are present in a single kit… sterile and non-sterile products are clearly denoted”), and a non-sterile side 22 of the tray 10 designated for the first person performing non-sterile steps of the catheterization procedure outside the sterile field (fig. 4, non-sterile portion 22 of tray 10, col. 2, lines 52-64, also see col. 2, lines 17-23, “all components needed for completing the given procedure, both sterile and non-sterile are present in a single kit… sterile and non-sterile products are clearly denoted”. The non-sterile step involved would be to handle the vial 50 that can’t be sterilized, see abstract), and a partition 16 separating the sterile side 20 and non-sterile side 22 of the tray 10 along a length of the tray 10 (fig. 1, demarcation zone 16 with sterile side 20 and non-sterile side 22, see col. 2, lines 4-8, “The recessed regions for the sterilized and the non-sterilized products being separated by a non-recessed demarcation zone”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the tray disclosed in Icenogle to comprise a structural configuration for maintaining a sterile field including at least a portion of the tray throughout the procedure, the structural configuration of the tray designated for a first person performing sterile steps of the procedure in the sterile field, and a non-sterile side of the tray designated for the first person performing non-sterile steps of the catheterization procedure outside the sterile field, as taught by Sokolowski, for the purpose of providing an additional suitable means of separating sterile and non-sterile components and improving organization of said components, thereby preventing confusion with sterile and non-sterile equipment (see Sokolowski, col. 2, lines 17-23, “all components needed for completing the given procedure, both sterile and non-sterile are present in a single kit… sterile and non-sterile products are clearly denoted”) and subsequently avoiding risk of cross contamination.
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the partition disclosed in Icenogle, as modified by Sokolowski, such that the sterile and non-sterile sides of the tray along a length of the tray in a medial portion of the tray, for the purpose of providing a better ratio of space between the sterile and non-sterile portions, thereby granting suitable space for the equipment needed for both sides, and since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 11, Icenogle discloses wherein the contents for the catheterization procedure further include a skin-preparation kit including a package of an antiseptic (fig. 25, skin cleanser 52 paragraph 00143, “A packet or container of sterilizing skin cleanser 52”) and one or more swabs 34 configured for preparing a patient for inserting the urinary catheter (fig. 26, swabs or swabsticks 34, paragraph 0086, “’prep patient with swabs (dominant hand)’”), but is silent to wherein the non-sterile side of the tray is configured to include the skin-preparation kit.
However, one of ordinary skill in the art would appreciate that the swabs used for preparing a patient would become non-sterile after use, and as such should not be near equipment that needs to be sterile while being handled. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the non-sterile side of the tray to be configured to include the skin-preparation kit for the purpose of keeping equipment that’s been in contact with the non-sterile environment of the patient away from the sterile equipment, such as the sample container and the catheter, thereby avoiding the risk of cross contamination.
Regarding claim 12, Icenogle, , discloses wherein the tray includes instructions for the catheterization procedure imprinted directly on the tray (see Icenogle’s abstract, tray is intuitively arranged and includes instructions printed thereon”), at least some of which instructions are revealed in step (see Icenogle’s paragraph 0011, “the instructions/procedural indicators, and implements are arranged in an arrangement such that the medical procedure proceeds intuitively from step to step based on the arrangement”) with the sterile and the non-sterile steps of the catheterization procedure as the contents in the tray are removed (see Icenogle’s fig. 5, sterile steps of Foley Care and Maintenance near fillets 18, and steps that would belong on the non-sterile side including retracting genitalia and prepping patient with swabs above interior wall 12 ).
Claims 4 and 14 is rejected in under 35 U.S.C. 103 as being unpatentable over Icenogle in view of Landsman and Sokolowski, and in further view of Macinnes (20120145589).
Regarding claims 4 and 14 , Icenogle, as modified by Landsman fails to teach wherein at least a first pair of gloves of the two or more pairs of gloves is located outside the sterile wrap.
However, Macinnes teaches a catheterization kit (abstract) wherein a pair of gloves 2402 is located outside the sterile wrap (paragraph 0116, “The sanitizer 2401 and gloves 2402 are shown placed atop the first portion 2301, but may be alternatively placed atop, and therefore outside of the sterile field…”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the at least first pair of gloves of the two or more pairs of gloves is located outside the sterile wrap, as taught by Macinnes, for the purpose of allowing the practitioner to maintain the sterile field before touching any part of the packaging (see Macinnes, paragraph 0015, “the health care services provider may- before ever touching the catheter assembly or tray contents- apply the liquid hand sanitizer 2401 to their hands and dawn rubber gloves”), thereby eliminating the need for the practitioner to leave the sterile field to obtain gloves or wash their hands (see Macinnes, paragraph 0015, “The inclusion of these accessories in the packaging eliminates the need for the health care services provider to leave the sterile field to wash their hands, obtain gloves, and so forth”).
Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Icenogle in view of Sokolowski, and in further view of Hakky (US 20050101941).
Regarding claims 6 and 9, Icenogle discloses wherein the contents for the catheterization procedure further include: a syringe of sterile water (paragraph 0075, “a syringe of sterile liquid (e.g., a 10cc syringe of sterile water”, see fig. 25, syringe 88), a container containing lubricant (paragraph 0075, “a packet or container of lubricant”, see fig. 25, container 89), and a sample container (paragraph 0075, “sample container”, see fig. 25, sample container 54), but is silent to wherein the sterile liquid is sterile saline, and wherein the sterile side of the tray is configured to include the drainage system, the syringe of the sterile saline, the container containing lubricant, and the sample container.
However, one of ordinary skill in the art would appreciate that the drainage system, syringe of sterile fluid, the container containing lubricant, and the sample container, are components that should be kept sterile until the catheter is inserted into the patient in order to prevent cross contamination and avoid the risk of infection for the patient, thereby necessitating a suitable space to work with these components in a sterile field. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the sterile side of the tray to be configured to include the drainage system, the syringe of the sterile saline, the container containing lubricant, as these would be the components that the practitioner would want to keep sterile to prevent potential infections to the patient and to prevent contamination to the sampling container that would ruin the sample.
Moreover, Hakky teaches an indwelling urinary catheter (abstract) wherein the balloon 30 is filled with either sterile water or saline, treating them as equivalents in the art (paragraph 0038, “sterile water or saline, is needed to inflate the balloon 30”). NOTE:  While Hakky doesn’t specify if the saline is sterile, Icenogle already discloses that the fluid is sterile.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the container of sterile fluid disclosed in Icenogle to substitute the sterile liquid with sterile saline, as taught and suggested by Hakky, for the purpose of providing a suitably sterile fluid to enter the balloon and prevent contamination, and because sterile water and sterile saline were art-recognized equivalents before the effective filing date of the invention, it would have been obvious to substitute the sterile water disclosed in Icenogle with sterile saline.
Claims 16-23 are rejected under 35 U.S.C. 103 as being unpatentable over Icenogle in view of Sokolowski.
Regarding claim 16, Icenogle discloses a method of using a catheterization package, comprising:
Unwrapping the catheterization package to reveal a catheterization tray (paragraph 00158, “following steps: (1) open CSR sterile wrap 130”), removing an underpad and a fenestrated drape from the tray (paragraph 00158, “following steps… (3) place underpad; (4) place fenestrated drape”, thereby removing the underpad and fenestrated drape from the packaging, see fig. 24, folded pad/drape 86), and removing a drainage system  92, 95, and 96 including a urinary catheter 92, drainage tubing 95, and a drainage bag 96 from the tray (fig. 29, tubing 95 connected to a catheter and to urine collection bag 96, also see paragraph 00139, “immediately after the catheter has been properly placed in the patient… urine collection bag 96 may be unfolded and hung below the patient to collect urine as it rains from the patient”), wherein the catheterization tray  includes a structural configuration for maintaining a sterile field including at least a portion of the tray throughout the catheterization procedure (paragraph 00146, “multiple compartments for housing and/or securing a ureteral catheter assembly… as well as other sterile and/or non-sterile catheterization elements… sterile catheterization elements may be housed… in a manner that the sterile elements remain uncontaminated by non-sterile catheterization elements”), including a sterile part of the tray designated for a first person performing sterile steps of the catheterization process (paragraph 00146, “multiple compartments for housing and/or securing… other sterile and/or non-sterile catheterization elements), and a non-sterile part of the tray designated for the first person performing non-sterile steps of the catheterization procedure outside the sterile field (paragraph 00146, “multiple compartments for housing and/or securing… other sterile and/or non-sterile catheterization elements”)
but fails to teach wherein the structural configuration of the tray includes: a sterile side of the tray designated for a first person performing sterile steps of the catheterization procedure in the sterile field, and a non-sterile side of the tray designated for either the first person or a second person performing non-sterile steps of the catheterization procedure outside the sterile field, wherein the underpad and the fenestrated drape are removed from the non-sterile side of the catheterization tray, and the drainage system is removed from the sterile side of the catheterization tray
However, Sokolowski teaches a tray utilized in medical procedures (abstract) that comprises a structural configuration (fig. 1, demarcation portion 16, col. 2, lines 4-8, “The recessed regions for the sterilized and the non-sterilized products being separated by a non-recessed demarcation zone”) for maintaining a sterile filed including at least a portion 20 of the tray 10 throughout the procedure (fig. 4, sterile portion 20 of tray 10, see col. 2, lines 52-64), wherein the structural configuration of the tray 10 includes a sterile side 20 of the tray 10 designated for a first person performing sterile steps of the procedure in the sterile field (col. 2, lines 17-23, “all components needed for completing the given procedure, both sterile and non-sterile are present in a single kit… sterile and non-sterile products are clearly denoted”), and a non-sterile side 22 of the tray 10 designated for the first person performing non-sterile steps of the catheterization procedure outside the sterile field (fig. 4, non-sterile portion 22 of tray 10, col. 2, lines 52-64, also see col. 2, lines 17-23, “all components needed for completing the given procedure, both sterile and non-sterile are present in a single kit… sterile and non-sterile products are clearly denoted”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the tray disclosed in Icenogle to comprise a structural configuration for maintaining a sterile field including at least a portion of the tray throughout the procedure, the structural configuration of the tray including a sterile side of the tray designated for a first person performing sterile steps of the procedure in the sterile field, and a non-sterile side of the tray designated for the first person performing non-sterile steps of the catheterization procedure outside the sterile field, as taught by Sokolowski, for the purpose of providing a suitable means of separating sterile and non-sterile components and improving organization of said components, thereby preventing confusion with sterile and non-sterile equipment (see Sokolowski, col. 2, lines 17-23, “all components needed for completing the given procedure, both sterile and non-sterile are present in a single kit… sterile and non-sterile products are clearly denoted”) and subsequently avoiding risk of cross contamination.
Moreover, one of ordinary skill in the art would appreciate that the drainage system should be kept in a sterile environment prior to introducing the catheter into the patient to avoid the risk of infection to the patient, and that the underpad and fenestrated drape would come into direct contact with the patient and the outside environment during the procedure, thus making them and the handler non-sterile. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method disclosed in Icenogle, as modified by Sokolowski, such that the underpad and the fenestrated drape are removed from the non-sterile side of the catheterization tray, and the drainage system is removed from the sterile side of the catheterization tray, for the purpose of preventing cross contamination between the catheter and the fenestrated drape and underpad, thereby avoiding the risk of infection to the patient.
Regarding claim 17, Icenogle discloses the method of using the catheterization package further comprising: removing a perineal care kit 74 and a package of hand sanitizer 76 from outside a sterile wrap of the catheterization package (fig. 18, peri-care kit 74 and hand sanitizer 76, paragraph 0013, “package may also include a peri-care kit located outside of the sterile wrap”, paragraph 00121, “peri-care kit may include hand sanitizer 76”), and cleaning a peri-urethral area of the patient with the perineal care kit 74 (paragraph 0013, “using the peri-care kit to cleanse a portion of the patient’s perineum prior to unwrapping the sterile wrap”).
Regarding claim 18, Icenogle, as modified by Sokolowski, discloses the method of using the catheterization package further comprising: placing the underpad 86 under the patient (see Icenogle, paragraph 00131, “The underpad may have a waterproof side and a liquid absorbent side. If so, the absorbent side is placed up under the patient”), and placing the fenestrated drape 86 over the patient (paragraph 00131, “after placing the underpad, the health care provided places the fenestrated drape on the patient”), wherein the structural configuration of the tray enables performance of the non-sterile steps of placing the underpad under the patient and placing the fenestrated drape over the patient by the first person while maintaining the sterile field (see Icenogle, paragraph 00146, “multiple compartments for housing and/or securing a ureteral catheter assembly… as well as other sterile and/or non-sterile catheterization elements… sterile catheterization elements may be housed… in a manner that the sterile elements remain uncontaminated by non-sterile catheterization elements”, thereby maintaining a sterile field). 
Regarding claim 19, Icenogle, as modified by Sokolowski, discloses the method of using the catheterization package further comprising: preparing the patient and the urinary catheter for catheterization (see Icenogle, paragraph 00194, “prepare patient with swabs”), and catheterizing the patient (see Icenogle, paragraph 00194, “insert catheter and inflate balloon”), wherein the structural configuration of the tray enables performance of the sterile steps of removing the drainage system from the catheterization tray, preparing the patient and the urinary catheter for catheterization, and catheterizing the patient by the first person while maintaining the sterile field (paragraph 00146, “multiple compartments for housing and/or securing a ureteral catheter assembly… as well as other sterile and/or non-sterile catheterization elements… sterile catheterization elements may be housed… in a manner that the sterile elements remain uncontaminated by non-sterile catheterization elements”, thereby maintaining the sterile field).  
Regarding claim 20, Icenogle discloses a method for manufacturing a catheterization package (paragraph 00143, “If manufactured, the tray may be formed using an injection molding process”), comprising:
Molding a catheterization tray for a catheterization package (paragraph 00143, “If manufactured, the tray may be formed using an injection molding process”), wherein the tray includes a structural configuration for maintaining a sterile field including at least a portion of the tray throughout the catheterization procedure (paragraph 00146, “multiple compartments for housing and/or securing a ureteral catheter assembly… as well as other sterile and/or non-sterile catheterization elements… sterile catheterization elements may be housed… in a manner that the sterile elements remain uncontaminated by non-sterile catheterization elements”), including a sterile part of the tray designated for a first person performing sterile steps of the catheterization process (paragraph 00146, “multiple compartments for housing and/or securing… other sterile and/or non-sterile catheterization elements), and a non-sterile part of the tray designated for the first person performing non-sterile steps of the catheterization procedure outside the sterile field (paragraph 00146, “multiple compartments for housing and/or securing… other sterile and/or non-sterile catheterization elements”)
But fails to teach wherein the structural configuration of the tray includes a sterile side of the tray designated for a first person performing sterile steps of the catheterization procedure in the sterile field, and a non-sterile side of the tray designated for either the first person or a second person performing non-sterile steps of the catheterization procedure outside the sterile field.
However, Sokolowski teaches a tray utilized in medical procedures (abstract) that comprises a structural configuration (fig. 1, demarcation portion 16, col. 2, lines 4-8, “The recessed regions for the sterilized and the non-sterilized products being separated by a non-recessed demarcation zone”) for maintaining a sterile filed including at least a portion 20 of the tray 10 throughout the procedure (fig. 4, sterile portion 20 of tray 10, see col. 2, lines 52-64), the structural configuration of the tray 10 including a sterile side 20 of the tray 10 designated for a first person performing sterile steps of the procedure in the sterile field (col. 2, lines 17-23, “all components needed for completing the given procedure, both sterile and non-sterile are present in a single kit… sterile and non-sterile products are clearly denoted”), and a non-sterile side 22 of the tray 10 designated for the first person performing non-sterile steps of the catheterization procedure outside the sterile field (fig. 4, non-sterile portion 22 of tray 10, col. 2, lines 52-64, also see col. 2, lines 17-23, “all components needed for completing the given procedure, both sterile and non-sterile are present in a single kit… sterile and non-sterile products are clearly denoted”. The non-sterile step involved would be to handle the vial 50 that can’t be sterilized, see abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the catheterization package disclosed in Icenogle with the structural configuration for maintaining a sterile field about a patient including at least a portion of the tray throughout a catheterization procedure, wherein the structural configuration of the tray includes a sterile side of the tray designated for a first person performing sterile steps of the catheterization procedure in the sterile field, and a non-sterile side of the tray designated for either the first person or a second person performing non-sterile steps of the catheterization procedure outside the sterile field, as taught by Sokolowski, and incorporate said structural configuration into the tray within the molding process , for the purpose of providing a suitable structure that improves the organization of sterile and non-sterile components, thereby preventing confusion with sterile and non-sterile equipment (see Sokolowski, col. 2, lines 17-23, “all components needed for completing the given procedure, both sterile and non-sterile are present in a single kit… sterile and non-sterile products are clearly denoted”) and subsequently avoiding risk of cross contamination..
Regarding claim 21, Icenogle, discloses the method for manufacturing the catheterization package further comprising placing an underpad and a fenestrated drape 86 in the package (see Icenogle’s fig. 24, underpad/drape 86 inside package, see paragraph 00131), but is silent to wherein the underpad and the fenestrated drape are placed in the non-sterile side of the catheterization tray.
However, one of ordinary skill in the art would appreciate that the use of an underpad and fenestrated drape would become non-sterile after use, as the underpad and fenestrated drape come into direct contact with the patient and the outside environment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Icenogle to include a step of  placing the underpad and the fenestrated drape in the non-sterile side of the catheterization tray for the purpose of keeping equipment that’s been in contact with the non-sterile environment of the patient away from the sterile equipment, such as the sample container and the catheter, thereby avoiding the risk of cross contamination.
Regarding claim 22, Icenogle disclosed the method of manufacturing of the catheterization package further comprising: placing a drainage system including a urinary catheter 92, drainage tubing 95, and a drainage bag 96 in the tray (figs. 28-29, urinary catheter 92, drainage tubing 95, and drainage bag 96 inside tray and subsequently being removed from the tray, also see paragraph 00139), and wrapping a sterile wrap 56 around the tray (fig. 20, sterile wrap 56 around the assembly, see paragraph 00145), but is silent to wherein the drainage system is placed in the sterile side of the catheterization tray.
However, one of ordinary skill in the art would appreciate that the drainage system should be kept sterile until the catheter is inserted into the patient to prevent potential infection. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of manufacturing the catheterization package disclosed in Icenogle, as modified by Sokolowski, to place the drainage system in the sterile side of the catheterization tray for the purpose of maintaining sterility of said drainage system throughout the preparation process of said drainage system, thereby avoiding risks of infection for the patient.
Regarding claim 23, Icenogle discloses the method for manufacturing the catheterization package further comprising placing a perineal care kit 74 and a package of hand sanitizer 76 outside the sterile wrap 56 of the catheterization package (fig. 18, perineal care kit 74 and hand sanitizer outside sterile wrap 56, also see claim 4.)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Presthus (US 20060205996) discloses a catheter that uses sterile saline to fill a balloon of the catheter
Misra (US 6012586) discloses a medical procedure kit that compartmentalizes equipment with physical dviders.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON W LEVY whose telephone number is (571)272-7582. The examiner can normally be reached M-F 8:00 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Brandon W. Levy/Examiner, Art Unit 3781                                                                                                                                                                                                        
/QUANG D THANH/Primary Examiner, Art Unit 3785